92 N.Y.2d 942 (1998)
In the Matter of Eleanor Petkovsek, Appellant,
v.
Joel Snyder, Respondent. (And Six Additional Proceedings.)
Court of Appeals of the State of New York.
Submitted August 10, 1998
Decided October 22, 1998.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order in appeal No. 6 that affirmed the vacatur of a temporary order of custody, dismissed upon the ground that such portion of that order does not finally *943 determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.